EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Damiani on 4/13/2021.

The application has been amended as follows: 

Amend claim 6:
A combination comprising, a cassette having,
a)    a frame;
b)    a heat exchanger tube attached to the frame;
c)    an aerator attached to the frame;
d)    a lid attached to the frame, and
a tank sized to contain at least part of the frame[[.]], and configured to collect water containing ammonia;
wherein the frame is suspended from the lid and the lid is supported by the tank thereby creating a headspace below the lid; and
wherein the headspace is configured to collect a gas containing ammonia.

Cancel claims 18 and 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s arguments with regards to claim 5 is persuasive. The allowable subject matter is incorporated into independent claim 6. The combination of Frommann and Josse do not teach or fairly suggest a tank sized to contain at least part of the frame, where the frame comprises a heat exchanger tube attached to the frame, an aerator attached to the frame, a lid attached to the frame, and configured to collect water containing ammonia; wherein the frame is suspended from the lid and the lid is supported by the tank thereby creating a headspace below the lid; and wherein the headspace is configured to collect a gas containing ammonia. The prior art does not recognize creating a headspace between the cassette and a tank such that ammonia gas is collected from the headspace. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772